Case 4:19-cv-02426 Document 1-2 Filed on 07/05/19 in TXSD Page 1 of 19




   EXHIBIT B
Case 4:19-cv-02426 Document 1-2 Filed on 07/05/19 in TXSD Page 2 of 19
Case 4:19-cv-02426 Document 1-2 Filed on 07/05/19 in TXSD Page 3 of 19
Case 4:19-cv-02426 Document 1-2 Filed on 07/05/19 in TXSD Page 4 of 19
Case 4:19-cv-02426 Document 1-2 Filed on 07/05/19 in TXSD Page 5 of 19
Case 4:19-cv-02426 Document 1-2 Filed on 07/05/19 in TXSD Page 6 of 19
Case 4:19-cv-02426 Document 1-2 Filed on 07/05/19 in TXSD Page 7 of 19
Case 4:19-cv-02426 Document 1-2 Filed on 07/05/19 in TXSD Page 8 of 19
Case 4:19-cv-02426 Document 1-2 Filed on 07/05/19 in TXSD Page 9 of 19
Case 4:19-cv-02426 Document 1-2 Filed on 07/05/19 in TXSD Page 10 of 19
Case 4:19-cv-02426 Document 1-2 Filed on 07/05/19 in TXSD Page 11 of 19
Case 4:19-cv-02426 Document 1-2 Filed on 07/05/19 in TXSD Page 12 of 19
Case 4:19-cv-02426 Document 1-2 Filed on 07/05/19 in TXSD Page 13 of 19
Case 4:19-cv-02426 Document 1-2 Filed on 07/05/19 in TXSD Page 14 of 19
Case 4:19-cv-02426 Document 1-2 Filed on 07/05/19 in TXSD Page 15 of 19
Case 4:19-cv-02426 Document 1-2 Filed on 07/05/19 in TXSD Page 16 of 19
Case 4:19-cv-02426 Document 1-2 Filed on 07/05/19 in TXSD Page 17 of 19
Case 4:19-cv-02426 Document 1-2 Filed on 07/05/19 in TXSD Page 18 of 19
7/5/2019                                Office of1-2
                 Case 4:19-cv-02426 Document      Harris Filed
                                                         County District Clerk - Marilyn
                                                                on 07/05/19              Burgess
                                                                                     in TXSD     Page 19 of 19

  HCDistrictclerk.com                   FERRO, ANDRES vs. UNITED PROPERTY &                                             7/5/2019
                                        CASUALTY INSURANCE COMPANY
                                        Cause: 201934688   CDI: 7  Court: 190

  DOCUMENTS
  Number            Document                                                                        Post Date             Pgs
                                                                                                    Jdgm
  85985973          Defendant, United Property & Casualty Insurance Company's Original Answer              07/01/2019     4
  85594273          Return of Service                                                                      06/05/2019     1
  85330480          Plaintiffs Original Petition                                                           05/20/2019     10
   ·> 85330481      Civil Case Information Sheet                                                           05/20/2019     1
   ·> 85330482      Civil Process Request Form                                                             05/20/2019     1




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=wZfB1GNIfYZveHUms3lsNeCKQOvBn31pfmd/aNFUSJg0ATBKs7dxxDZh…   1/1
